             Case 2:19-cr-00134-JAM Document 51 Filed 02/17/21 Page 1 of 2


 1 VICTOR SHERMAN

 2 Attorney at Law
     State Bar No. 38483
 3 Law Offices of Victor Sherman
   11400 W. Olympic Bl., Suite 1500
 4
   Los Angeles, CA 90064
 5 Telephone: (424) 371-5930
   Facsimile: (310) 392-9029
 6 Email: ssvictor@aol.com

 7
     DAVID W. DRATMAN
 8 Attorney at Law
     State Bar No. 78764
 9 1007 7th Street, Suite 305
     Sacramento, California 95814
10 Telephone: (916) 443-2000
     Facsimile: (916) 443-0989
11 Email: dwdratman@aol.com

12 Attorneys for Defendant
     JOSE MANUEL NAVARRO
13

14
                             IN THE UNITED STATES DISTRICT COURT
15                              EASTERN DISTRICT OF CALIFORNIA
16

17   UNITED STATES OF AMERICA,
                                                    2:19-CR-00134 JAM
18                                Plaintiff,
                             v.                     STIPULATION AND ORDER RESETTING
19                                                  SENTENCING SCHEDULE
     JOSE MANUEL NAVARRO,
20
                                  Defendant.
21

22          IT IS HEREBY STIPULATED BETWEEN the parties with the concurrence of the
23    Probation Department that the Judgment and Sentencing scheduled for February 23, 2021 at
24    9:30 a.m. be continued to May 18, 2021 at 9:30 a.m.; and, that the following sentencing
25    schedule be adopted:
26           Judgment and Sentencing Date:                                       May 18, 2021
27           Reply, or Statement of Non-Opposition:                              May 11, 2021
28

      STIPULATION AND ORDER RESETTING SENTENCING SCHEDULE
      UNITED STATES V. JOSE MANUEL NAVARRO
      [2:19-CR-00134 JAM]
             Case 2:19-cr-00134-JAM Document 51 Filed 02/17/21 Page 2 of 2

            Motion for Correction of the Presentence Report shall be filed
 1          with the Court and served on the Probation Officer and opposing
            counsel no later than:                                               May 4, 2021
 2
            The Presentence Report shall be filed with the Court and disclosed
 3          to counsel no later than:                                            April 27, 2021
 4          Counsel's written objections to the Presentence Report shall be
            delivered to the Probation Officer and opposing counsel no later
 5          than:                                                                April 20, 2021
 6          The proposed Presentence Report shall be disclosed to counsel
            no later than:                                                       April 6, 2021
 7

 8
     DATED: February 16, 2021                    /s/ David W. Dratman
 9                                               DAVID W. DRATMAN
                                                 VICTOR SHERMAN
10                                               Attorneys for Defendant
                                                 JOSE MANUEL NAVARRO
11

12
     DATED: February 16, 2021                    MCGREGOR W. SCOTT
13                                               United States Attorney
14                                           By: /s/ Adrian T. Kinsella*
                                                 ADRIAN T. KINSELLA
15                                               Assistant U.S. Attorney
                                                 *Signed with permission
16

17
                                             ORDER
18         IT IS SO ORDERED.
19

20   DATED: February 16, 2021                     /s/ John A. Mendez
                                                  THE HONORABLE JOHN A. MENDEZ
21
                                                  UNITED STATES DISTRICT COURT JUDGE
22

23

24

25

26

27

28

      STIPULATION AND ORDER RESETTING SENTENCING SCHEDULE
      UNITED STATES V. JOSE MANUEL NAVARRO
      [2:19-CR-00134 JAM]
